Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-30 are pending in the application. Claims 1-3, 6-11, 13, 14 and 17-21 are rejected. Claims 4, 5, 12, 15, 16 and 22-30 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22nd, 2020 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 22nd, 2020.

Terminal Disclaimer
The terminal disclaimer filed on February 3rd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No’s. 9,938,264, 10,071,164, 9,993,514 and 9,988,376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Amendment / Argument
The double patenting rejections over claims in U.S. Patent No’s. 9,938,264, 10,071,164, 9,993,514 and 9,988,376 have been withdrawn in view of the terminal disclaimer noted above.
	On pages 56 and 57 of the response, Applicant requests that various double patenting rejections be held in abeyance; however, until the instant claims are otherwise allowable, the provisional double patenting rejections below are maintained and various provisional rejections are now non-provisional.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Objections
	The structures in claim 3 should be replaced with higher resolution versions where the individual atom labels can be read. Similarly, the last two structures in claim 11 should be replaced with higher resolution versions. While the Examiner can make inferences about what particular atoms would be found at a given place, the printer is not necessarily going to make the same inferences. Similarly, withdrawn claim 12 should be amended similarly if Applicant intends for it to be rejoined if claim 1 is found allowable.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These are new matter rejections.
	(1 of 2) Claims 13 and 14 have been amended to recite that the various R#PC variables can be optionally substituted alkyl. Applicant does not specifically state where support for this amendment found in the remarks filed June 22nd, 2020. The structures found in claim 13 appear to have been disclosed in Figure 19 where the claims in the international phase recited the following embodiments in the claims:

    PNG
    media_image1.png
    381
    719
    media_image1.png
    Greyscale

The original disclosure only appears to suggest that the various R groups can be hydrogen or methyl rather than the instantly claimed option of “optionally substituted alkyl”. An analogous description appears on page 37 of the specification as follows:

    PNG
    media_image2.png
    162
    708
    media_image2.png
    Greyscale

The generic structure found in claim 14 appears to have been disclosed as follows on page 37 of the specification:

    PNG
    media_image3.png
    273
    495
    media_image3.png
    Greyscale

There do not appear to be any disclosures for the structures of claim 13 and 14 are presented where the various R groups can be “optionally substituted alkyl” as instantly claimed. Claims which change the scope relative to the originally filed claims may lack written description, see In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA) 1967) which supports that the original disclosure of a large genus did not support a later filed claim to a previously unnamed single species. Furthermore, Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir.2000) notes that with respect to In re Ruschig, that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.” In this situation the specification only appears to suggest the possible presence of methyl groups within the structures instantly claimed.
(2 of 2) Claim 20 is rejected for containing new matter since various structures appear to have been arbitrarily defined without clear support in the specification. The first issue is based on the definition of “a derivatized compound targeting human BET Bromodomain-containing Brd2, Brd3, 

    PNG
    media_image4.png
    150
    550
    media_image4.png
    Greyscale

The structure on the right side above is recited in instant claim 20. Applicant may have been intending to map structures that were disclosed as known compounds; however, Applicant appears to have arbitrarily chosen that each R group is either hydrogen or methyl if not an –L-ULM group. In the structure above, an R group replaces a tert-butyl group or a chlorine group. Similarly, the specification discloses the following structures on page 72 where the structure at left is recited in claim 20:

    PNG
    media_image5.png
    144
    505
    media_image5.png
    Greyscale
.
In the same manner, Applicant appears to have arbitrarily chosen that R is either hydrogen or methyl where the specific structure that appears to be providing support for the instant claims has a methoxy group, a chlorine group or ethyl group at various positions replaced with R. The same issue exists for the remaining two structures for compounds targeting BET proteins in claim 20. The instant specification fails to provide support for the particular definitions and options instantly claimed.


    PNG
    media_image6.png
    132
    549
    media_image6.png
    Greyscale

The disclosure above appears on page 73 of the specification where one group is a methyl group but the other is benzyl group where the instantly claims now provide that the two positions may be hydrogen if not a –L-ULM where neither position is disclosed as being hydrogen in the specification. The same issue exists for the following structures disclosed on page 74 of the specification:

    PNG
    media_image7.png
    185
    638
    media_image7.png
    Greyscale

Instant claim 20 now provides for the R various for the structure at right to be hydrogen or methyl.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-3, 6-11, 14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1 of 6) Claims 1-3, 6-11 and 17-21 are rejected as indefinite based on the limitation that “PTM is a moiety that binds sufficiently to a target protein or polypeptide to induce ubiquination by Von Hippel-Lindau E3 ubiquitin ligase (VHL)”. It is first noted that “sufficiently” appears to be a term of degree where MPEP 2173.05(b) notes the following:
Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) (finding ‘substantial pitch’ sufficiently definite because one skilled in the art ‘had no difficulty … in determining what was the substantial pitch needed’ to practice the invention)). Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).

In this situation, the specification does not appear to have used the term “sufficiently” at all let alone to provide a definition. While the specification discloses structures that can bind VHL, the specification does not appear to provide any definable method of determining which particular structures bind “sufficiently” to a target protein or polypeptide. The specification even appears to disclose testing where the screen is performed 

    PNG
    media_image8.png
    86
    681
    media_image8.png
    Greyscale

The specification goes on to describe an example of the process as follows on page 111:

    PNG
    media_image9.png
    293
    631
    media_image9.png
    Greyscale

The specification describes methods that can be used to select out compounds or sets of compounds that are suspected of being able to bind a particular protein or polypeptide but discloses multiple ways to make such determinations such as the following on page 112:

    PNG
    media_image10.png
    217
    643
    media_image10.png
    Greyscale

While such an approach would be useful in determining which particular compounds bind the most strongly to a given target, this approach would not 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.

For any given structure that could be conceived as having the ULM formula and some appendage that might bind to a protein or polypeptide, it is unclear how a person having ordinary skill in the art could reasonably go about determining whether the compound would read on the instant claims. The discussion above and the guidance found in the specification generally starts from selecting a particular target and then determining by brute force screening which particular compounds bind most strongly to a given target and then optimizing structures from there. There is no guidance on how a person having ordinary skill in the art can determine whether a given compound would read on the instant claims since the instant claims are not even limited to one specific target protein or polypeptide. For any given group that could be considered a “PTM” group, a person having ordinary skill in the art would need to determine whether that particular structure binds any protein or polypeptide, which would appear to be an incredible undertaking even if the assay were precisely defined since the instant claims place no limitation of what types of proteins or polypeptides can be targeted. Even if the claims were limited to particular types of target proteins, the specification does not provide a description of how a person should determine if a given structure targets that particular protein or polypeptide. As discussed above, the term “sufficiently” is a relative term and would appear to be the key factor dictating the scope of the instant claims and even if it were deleted the term “binds” would still appear to suffer from the same deficiency since it is unclear how strongly a given compound must bind. It could be based on therapeutic utility or even detectability of binding based on a given assay 
	For these reasons, the instant claims are deemed to be indefinite since a person having ordinary skill in the art would be unable to determine what would constitute infringement of the instant claims.
(2 of 6) Claim 2 is rejected as indefinite since the definition of R2’ states that “Wherein Aryl and HET are independently optionally substituted with at least one selected from” a particular list and the definition of “HET” found towards the end of the claim recites “wherein the substitution is independently a” list that is different from the list previously claimed. Accordingly, it is unclear which definition of substitution is controlling.
(3 of 6) Claim 8 is rejected as indefinite since the claim recites that L is a “(poly)ethyleneglycol having from 1 to 100 ethylene glycol units.” It is unclear if the claim actually encompasses the endpoints of the range since a moiety containing one ethylene glycol unit is not a “(poly)ethyleneglycol” group.
(4 of 6) Claim 10 is rejected as indefinite based on the limitation of “an amide group”. It is noted that parent claim 6 recites certain options for CON including –C(O)-NH- and –NH-C(O)- but further depicts options of the formula –X3-C(O)-X3- where X3 and can carbon or nitrogen options. It is unclear what structures are being claimed in claim 10 since it could be the 
(5 of 6)  Claim 14 is rejected as indefinite since the R variables are defined as including –L-PTM group but neither the variable L nor PTM are defined in the claim. It is noted that limitations from the specification are not imported to the claims.
(6 of 6)  Claim 20 is rejected as indefinite based on the following structure:

    PNG
    media_image11.png
    176
    525
    media_image11.png
    Greyscale

The claim states that a –L-ULM group can be attached via a methoxy or ether group where presumably the group containing –O-R would be the ether instance; however, in the situation where the –L-ULM group is attached via a methoxy group, it is unclear what the group corresponding to R would be. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 

(1 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,806,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, the second compound of claim 9 of the patent anticipates instant claims 1-3, 6-11, 13, 14 and 17-19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets FLT3, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 12 of the patent is directed to compositions comprising a carrier.

(2 of 24) Claims 1-3, 6-11, 13, 14, 17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7, 11, 12, 18-20, 26, 27, 30 and 34-43 of U.S. Patent No. 10,772,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, the second compound recited in claim 20 of the patent anticipates instant claims 1, 2, 3, 6-11, 13, 14, 17, 19 and 20 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a derivatized compound targeting human BET 

(3 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,730,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that render the instant claims obvious. For instance, claim 1 of the patent recites a compound of formula PTM-L-ULM where dependent claim 10 of the patent recites a compound that differs from the instantly elected species based on the replacement of methyl with hydrogen. See last compound in column 270. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Regardless instant claim 1 would still encompass this structure where XR2’ is substituted –CH2-. Dependent claim 13 of the patent recites linkers that correspond to the linker instantly elected of ethylene glycol repeat units. Dependent claim 15 of the patent is replete with instances that would read on the instant scope of PTM including a tyrosine kinase binder. Accordingly, the claims of the patent point to structures reading on instant claims 1, 2, 3, 6-11, 13, 14, 17, 18 and 19. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 16 of the patent is directed to compositions comprising a carrier.

(4 of 24) Claims 1, 2, 3, 6-11, 13, 14, 17, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,946,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, the first compound recited in claim 13 of the patent anticipates instant claims 1, 2, 3, 6 (where L is –(CH2)iO-), 7, 9-11, 13, 14 and 19 since it contains a structural portion of ULM corresponding to the instantly elected species, and a PTM group that corresponds to a TBK1 binding moiety, which meets the limitation of 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claims that limit the scope of L to polyethylene glycol structures, claim 6 of the patent recites such structures. Regarding instant claim 21, claim 15 of the patent is directed to compositions comprising a carrier.

(5 of 24) Claims 1-3, 6-11, 13, 14, 17, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,865,202. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, the first compound of claim 13 ((2S,4R)-1-[(2S)-2-[1-(4-[[2-(4-fluorophenyl)-5-hydroxy-3-methyl-1H-indol-1-yl]methyl]phenyl)-1,4,7,10-tetraoxadodecan-12-amido]-3,3-dimethylbutanoyl]-4-hydroxy-N-[[4-(4-methyl-1,3-thiazol-5-yl)phenyl]methyl]pyrrolidine-2-carboxamide) anticipates instant claims 1-3, 6-11, 13, 14, 17 and 19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets an estrogen receptor, which meets the limitation of 19. Regarding instant claim 

(6 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,723,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, claim 19 of the patent recites compound (57) that anticipates instant claims 1-3, 6-11, 13, 14 and 17-19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets a RAF, which meets the limitation of claim 18 (Raf) and claim 19 (compound targeting RAF receptor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 20 of the patent is directed to compositions comprising a carrier.

(7 of 24) Claims 1-3, 6-11, 13, 14 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,730,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent substantially overlap with the instant claims and the dependent claims of the patent particularly recite definitions of L, PTM and ULM that read on the instant claims. For instance, the scope of claim 2 of the patent is analogous to instant claim 3. Claim 2 of the patent recites the instantly elected species of ULM which further meets the limitations of instant claims 11, 13 and 14. Claims 3-7 of the patent correspond to the limitations of Ex parte Douros, 163 USPQ 667 (PTO Bd. App. 1968).

(8 of 24) Claims 1-3, 6-11, 13, 14, 17, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,702,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent substantially overlap with the instant claims and the dependent claims of the patent particularly recite definitions of L, PTM and ULM that read on the instant claims. For instance, the compound I-B2 of claim 16 recites the instantly elected species of ULM which further meets the limitations of instant claims 11, 13 and 14. Regarding the instant scope of linkers, claim 1 of the patent recites linkers that contain a repeat group of -(WCH2CH2)- where W can be oxygen which would be polyethylene glycol units analogous to the instant elected species. Regarding instant claim 19, the structures of targeting ligand in the patent are defined in claim 1 as binding to TRIM24 and therefore meet the limitations of claim 19 (kinase inhibitor). Regarding instant claim 21, claim 15 of the patent recites pharmaceutical compositions with a carrier.

(9 of 24) Claims 1-3, 6-11, 13, 14, 17 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/912,329 (reference application). Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(10 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-21 of copending Application No. 16/905,641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that render the instant claims obvious. For instance, claim 1 of the copending case recites a compound of formula PTM-L-ULM where dependent claim 10 of the copending case recites a compound that differs from the instantly elected species based on the replacement of methyl with hydrogen. See the first compound listed on Applicant labeled page 17 of the claim set dated 12/29/2020. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Regardless instant claim 1 would still encompass this structure where XR2’ is substituted –CH2-. Dependent claim 13 of the copending case recites linkers that correspond to the linker instantly elected of ethylene glycol repeat units. Dependent claim 20 of the copending case is replete with instances that would read on the instant scope of PTM. Accordingly, the claims of the copending case point to structures reading on instant claims 1, 2, 3, 6-11, 13, 14, 17, 18 and 19. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 17 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(11 of 24) Claims 1, 2, 3, 6-11, 13, 14, 17 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, 60, 64 and 74-80 of copending Application No. 15/557,525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 60 of the copending case recites a compound (2S,4R)-1-((S)-2-(tert-butyl)-17-((S)-4-(4-chlorophenyl)-2,3,9-trimethyl-6H-thieno[3,2-f][1,2,4]triazolo[4,3-a][1,4]diazepin-6-yl)-4,16-dioxo-6,9,12-trioxa-3,15-diazaheptadecanoyl)-4-hydroxy-N-(4-(4-methylthiazol-5-yl)benzyl)pyrrolidine-2-carboxamide. This compound anticipates instant claims 1, 2, 3, 6-11, 13, 14, 17, 19 and 20 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a derivatized compound targeting human BET Bromodomain-containing protein having the first of four structures listed for 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(12 of 24) Claims 1, 2, 3, 6-11, 13, 14, 17, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/159,674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite methods of using compounds that anticipate the instant claims. For instance, the third compound recited in claim 13 of the copending case anticipates instant claims 1, 2, 3, 6 (where L is –(CH2)iO-), 7, 9-11, 13, 14 and 19 since it contains a structural portion of ULM corresponding to the instantly elected species, and a PTM group that corresponds to a TBK1 binding moiety, which meets the limitation of 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claims that limit the scope of L to polyethylene glycol structures, claim 8 of the copending case recites such structures. Regarding instant claim 21, claim 18 of the copending case is directed to  methods of using compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(13 of 24) Claims 1-3, 6-11, 13, 14, 17, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/082,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the first compound of claim 13 ((2S,4R)-1-[(2S)-2-[1-(4-[[2-(4-fluorophenyl)-5-hydroxy-3-methyl-1H-indol-1-yl]methyl]phenyl)-1,4,7,10-tetraoxadodecan-12-amido]-3,3-dimethylbutanoyl]-4-hydroxy-N-[[4-(4-methyl-1,3-thiazol-5-yl)phenyl]methyl]pyrrolidine-2-carboxamide) anticipates instant claims 1-3, 6-11, 13, 14, 17 and 19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets an estrogen receptor, which meets the limitation of 19. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 14 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(14 of 24) Claims 1-3, 6-11, 13, 14 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 16-20, 22-31, 36-39 of copending Application No. 15/996,151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the first compound of claim 22 of the copending case anticipates instant claims 1-3, 6-11, 13, 14 and 17-20 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(15 of 24) Claims 1, 2, 3, 6-11, 13, 14, 17, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10, 12-19, 20 and 22-35 of copending Application No. 15/663,273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the first compound recited in claim 20 of the copending case anticipates instant claims 1, 2, 3, 11, 13, 14 and 19 since it contains a structural portion of ULM corresponding to the instantly elected species, and a PTM group that corresponds to a androgen receptor binding moiety, which meets the limitation of 19 (androgen receptor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claims that limit the scope of L to polyethylene glycol structures, claim 18 of the copending case recites such structures such as ethyl 2-(2-(2-(tosyloxy)ethoxy)ethoxy)acetate where the two ethoxy moieties would read on the instant claims. Regarding instant claim 21, claim 23 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(16 of 24) Claims 1, 2, 3, 6-11, 13, 14, 17, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-16 of copending Application No. 16/048,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the first compound recited in claim 8 of the copending case anticipates instant claims 1, 2, 3, 11, 13, 14 and 19 since it contains a structural portion of ULM corresponding to the instantly elected species, and a PTM group that corresponds to a androgen receptor binding moiety, which meets the limitation of 19 (androgen receptor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claims that limit the scope of L to polyethylene glycol structures, claim 7 of the copending case encompasses compound 16 depicted on page 135 of the specification hat contains such a linker. Regarding instant claim 21, claim 9 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(17 of 24) Claims 1-3, 6-11, 13, 14, 17, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8, 20-32 and 35-37 of copending Application No. 16/375,643 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 1 of the copending case recites a compound of formula PTM-L-ULM where dependent claim 29 of the copending case recites a compound (compound 1) that differs from the instantly elected species of ULM based on the replacement of methyl with hydrogen. See page 823 of the In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Regardless instant claim 1 would still encompass this structure where XR2’ is substituted –CH2-. The linker for the compound above contains polyethylene glycol units which would meet the limitations of instant claims 6-10 and 17. The PTM group corresponds to a compound targeting Kirsten rat sarcoma protein, which meets the limitation of claim 18 (Ras). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 30 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(18 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 16/555,495 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 36 of the copending case refers to compounds 100 to 135 where compound 129 is depicted on page 328 of the specification of the copending case and anticipates instant claims 1-3, 6-11, 13, 14 and 17-19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets BTK, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(19 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 15-23 and 25-33 of copending Application No. 16/523,219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the third compound of claim 25 of the copending case anticipates instant claims 1-3, 6-11, 13, 14 and 17-19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets focal adhesion kinase, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 26 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                                                                                                                                                              
(20 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-26, 28, 29, 36-44 of copending Application No. 16/297,282 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(21 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/825,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 17 of the copending case recites compound 3 and anticipates instant claims 1-3, 6-11, 13, 14 and 17-19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets ATKI, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 18 of the copending case is directed to compositions comprising a carrier.


(22 of 24) Claims 1-3, 6-11, 13, 14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/192,083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 20 of the copending case recites compound 84 and anticipates instant claims 1-3, 6-11, 13, 14 and 17-19 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets a tyrosine kinase, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 21 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(23 of 24) Claims 1-3, 6-11, 13, 14, 17-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/223,551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 20 of the copending case recites compound 60 and anticipates instant claims 1-3, 6-11, 13, 14 and 17-18 since it contains a structural portion of ULM 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(24 of 24) Claims 1-3, 6-11, 13, 14, 17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-21 of copending Application No. 16/604,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 16 of the copending case recites compound 60 and anticipates instant claims 1-3, 6-11, 13, 14 and 17 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 18 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626